--------------------------------------------------------------------------------

EXECUTION COPY

 
Fourth Amendment


to


Senior Revolving Credit Agreement


Among


Rosetta Resources Inc.,

as Borrower,


BNP Paribas,

as Administrative Agent,


and


The Lenders Signatory Hereto


Effective as of June 9, 2008


 
 

--------------------------------------------------------------------------------

 
 
Fourth Amendment to Senior Revolving Credit Agreement


This Fourth Amendment to Senior Revolving Credit Agreement (this “Fourth
Amendment”) executed effective as of the 9th of June, 2008 (the “Fourth
Amendment Effective Date”) is among Rosetta Resources Inc., a corporation formed
under the laws of the State of Delaware (the “Borrower”); each of the
undersigned guarantors (the “Guarantors”, and together with the Borrower, the
“Obligors”); each of the Lenders that is a signatory hereto; and BNP Paribas, as
administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”).


Recitals


A.       The Borrower, the Administrative Agent and the Lenders are parties to
that certain Senior Revolving Credit Agreement dated as of July 7, 2005, as
amended by the First Amendment to Senior Revolving Credit Agreement dated
September 26, 2005, the Second Amendment to Senior Revolving Credit Agreement
dated December 6, 2006 and the Third Amendment to Senior Revolving Credit
Agreement dated May 1, 2007 (as amended, the “Credit Agreement”), pursuant to
which the Lenders have made certain credit available to and on behalf of the
Borrower.


B.        The Borrower has requested and the Administrative Agent and the
Lenders have agreed to amend certain provisions of the Credit Agreement.


C.        NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


Section 1.        Defined Terms.  Each capitalized term which is defined in the
Credit Agreement, but which is not defined in this Fourth Amendment, shall have
the meaning ascribed such term in the Credit Agreement.  Unless otherwise
indicated, all section references in this Fourth Amendment refer to the Credit
Agreement.


Section 2.       Amendments to Credit Agreement.


2.1       Section 1.02.  The following definitions are hereby added or amended
and restated in its entirety as follows:


“Agreement” means this Senior Revolving Credit Agreement, as amended by the
First Amendment to Senior Revolving Credit Agreement, dated September 26, 2005,
the Second Amendment to Senior Revolving Credit Agreement, dated December 6,
2006, the Third Amendment to Senior Revolving Credit Agreement, dated May 1,
2007 and the Fourth Amendment to Senior Revolving Credit Agreement, dated as of
June 9, 2008, as the same may from time to time be further amended, modified,
supplemented or restated.


“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
the rate per annum set forth in the Borrowing Base Utilization Grid below based
upon the Borrowing Base Utilization Percentage then in effect:


 
 

--------------------------------------------------------------------------------

 
 
Borrowing Base Utilization Grid
Borrowing Base Utilization Percentage
< 50%
³ 50%
< 75 %
³ 75 %
 < 90 %
³ 90 %
LIBOR Margin
1.125%
1.375%
1.625%
1.875%
ABR Margin
0.000%
0.000%
0.250%
0.500%
Commitment Fee Rate
0.250%
0.375%
0.375%
0.375%

 
Each change in the Applicable Margin or Commitment Fee Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change, provided,
however, that if at any time the Borrower fails to deliver a Reserve Report
pursuant to Section 8.12(a), then the “Applicable Margin” or “Commitment Fee
Rate” means the rate per annum set forth on the grid when the Borrowing Base
Utilization Percentage is at its highest level.


“Maturity Date” means April 5, 2010.


2.2      Scheduled Redetermination of the Borrowing Base.  Pursuant to Section
2.07(b), the Borrowing Base shall be increased to $400,000,000, effective from
and including June 9, 2008 to but excluding the next Redetermination
Date.  Notwithstanding the foregoing, the Borrowing Base may be subject to
further adjustments from time to time pursuant to Section 8.13(c) or Section
9.13.


2.3      Amendment to Section 9.21.  Section 9.21 is hereby amended by replacing
$5,000,000 with $15,000,000 in the second sentence.


Section 3.       New Lenders and Reallocation of Commitments and Loans.  The
Lenders have agreed among themselves, in consultation with the Borrower, to
reallocate their respective Commitments and (i) to, among other things, allow
each of Bank of America, N.A., Compass Bank and U.S. Bank National Association
to become a party to the Credit Agreement as Lender, (each a “New Lender”) by
acquiring an interest in the total Commitments, (ii) to allow Guaranty Bank, FSB
(“Guaranty Bank”) and The Bank of Tokyo – Mitsubishi UFJ, Ltd., New York Branch
(as successor by merger to UFJ Bank Limited) (each, an “Exiting Lender”) to
assign and be released from their respective Commitment and (iii) to allow
Guaranty Bank to resign as co-agent.  The Administrative Agent and the Borrower
hereby consent to such reallocation and each New Lender’s acquisition of an
interest in the total Commitments, each Exiting Lenders assignment and release
from their respective Commitment and to Guaranty Bank's resignation as a
co-agent.  On the Fourth Amendment Effective Date and after giving effect to
such reallocation of the total Commitments, the Commitment of each Lender shall
be as set forth on Annex I of this Amendment and the Commitment of each Exiting
Lender shall be zero ($0.00).  With respect to such reallocation, each New
Lender shall be deemed to have acquired the Commitment allocated to it from each
of the other Lenders, including the Exiting Lenders, pursuant to the terms of
the Assignment and Assumption Agreement attached as Exhibit G to the Credit
Agreement as if such New Lender and the other Lenders had executed an Assignment
and Assumption Agreement with respect to such allocation.

 
2

--------------------------------------------------------------------------------

 
 
Each Exiting Lender agrees to promptly return its promissory note marked
“cancelled” or otherwise defaced.


Section 4.       Conditions Precedent.  The effectiveness of this Fourth
Amendment is subject to the receipt by the Administrative Agent of the following
documents and satisfaction of the other conditions provided in this Section 4,
each of which shall be reasonably satisfactory to the Administrative Agent in
form and substance:


4.1      Payment of Outstanding Invoices.  Payment by the Borrower to the
Administrative Agent of all fees and other amounts due and payable on or prior
to the Fourth Amendment Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower.


4.2      Fourth Amendment.  The Administrative Agent shall have received
multiple counterparts as requested of this Fourth Amendment from each Lender.


4.3      No Default.  Other than the possible Defaults/Events of Default, if any
may exist, described in that certain Waiver Letter (the “Litigation Waiver
Letter”) dated August 27, 2007 among the Borrower, the Administrative Agent and
the Majority Lenders, no Default or Event of Default shall have occurred and be
continuing as of the Fourth Amendment Effective Date.


4.4      Supplements to Mortgages.  The Administrative Agent shall have received
duly executed counterparts of the Supplemental Mortgages reflecting the extended
Maturity Date in form and substance satisfactory to the Administrative Agent.


4.5      New Promissory Notes.  The Borrower will deliver new promissory notes
to each New Lender and to each existing Lender whose Commitment has increased.


4.6      Other Documents.  The Administrative Agent shall have received any
other document it reasonably requests.


Section 5.       Representations and Warranties; Etc.  Each Obligor hereby
affirms:  (a) that as of the date of execution and delivery of this Fourth
Amendment, except as set forth in the Litigation Waiver Letter, all of the
representations and warranties contained in each Loan Document to which such
Obligor is a party are true and correct in all material respects as though made
on and as of the Fourth Amendment Effective Date (unless made as of a specific
earlier date, in which case, was true as of such date); and (b) that, except as
set forth in the Litigation Waiver Letter, after giving effect to this Fourth
Amendment and to the transactions contemplated hereby, no Defaults exist under
the Loan Documents or will exist under the Loan Documents.

 
3

--------------------------------------------------------------------------------

 
 
Section 6.       Miscellaneous.


6.1      Confirmation.  The provisions of the Credit Agreement (as amended by
this Fourth Amendment) shall remain in full force and effect in accordance with
its terms following the effectiveness of this Fourth Amendment.


6.2       Ratification and Affirmation of Obligors.  Each of the Obligors hereby
expressly (i) acknowledges the terms of this Fourth Amendment, (ii) ratifies and
affirms its obligations under the Guarantee Agreement and the other Security
Instruments to which it is a party, (iii) acknowledges, renews and extends its
continued liability under the Guarantee Agreement and the other Security
Instruments to which it is a party and agrees that its guarantee under the
Guarantee Agreement and the other Security Instruments to which it is a party
remains in full force and effect with respect to the Indebtedness as amended
hereby.


6.3       Counterparts.  This Fourth Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.


6.4      No Oral Agreement.  This written Fourth Amendment, the Credit Agreement
and the other Loan Documents executed in connection herewith and therewith
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous, or unwritten oral agreements of the
parties.  There are no subsequent oral agreements between the parties.


6.5      Governing Law.  This Fourth Amendment (including, but not limited to,
the validity and enforceability hereof) shall be governed by, and construed in
accordance with, the laws of the State of New York.


 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed effective as of the date first written above.


BORROWER:
ROSETTA RESOURCES INC.
             
By:
/s/ Michael J. Rosinski    
Michael J. Rosinski, Executive Vice President,
   
Chief Financial Officer, Secretary and Treasurer
           
GUARANTORS:
     
ROSETTA RESOURCES OFFSHORE, LLC,
 
ROSETTA RESOURCES HOLDINGS, LLC,
 
ROSETTA RESOURCES OPERATING GP, LLC
 
ROSETTA RESOURCES OPERATING LP
       
By:
Rosetta Resources Operating GP, LLC, its general partner
             
By:
/s/ Michael J. Rosinski    
Michael J. Rosinski, Executive Vice
   
President, Chief Financial Officer,
   
Secretary and Treasurer

 
Fourth Amendment – Senior Revolving Credit Agreement

 
Signature Page - 5

--------------------------------------------------------------------------------

 



ADMINISTRATIVE AGENT:
BNP PARIBAS,
   
as Administrative Agent
                   
By:
/s/ Evans R. Swann    
Name:
Evans R. Swann    
Title:
Managing Director            
By:
/s/ Polly Schott    
Name:
Polly Schott    
Title:
Managing Director          
LENDERS:
BNP PARIBAS
                   
By:
/s/ Evans R. Swann    
Name:
Evans R. Swann     
Title:
Managing Director                    
By:
/s/ Polly Schott    
Name:
Polly Schott    
Title:
Managing Director            
MIZUHO CORPORATE BANK, LTD.
                   
By:
/s/ Raymond Ventura    
Name:
Raymond Ventura    
Title:
Deputy General Manager            
THE FROST NATIONAL BANK
                   
By:
/s/ Thomas H. Dungan    
Name:
Thomas H. Dungan    
Title:
Sr. Vice President  

 
Fourth Amendment – Senior Revolving Credit Agreement
 
Signature Page - 6

--------------------------------------------------------------------------------

 




LENDERS:
AMEGY BANK, NATIONAL ASSOCIATION
                 
By:
/s/ W. Bryan Chapman    
Name:
W. Bryan Chapman    
Title:
Senior Vice President            
WELLS FARGO BANK, N.A.
                 
By:
/s/ M Hodges    
Name:
Scott Hodges    
Title:
Vice President            
BANK OF TEXAS, N.A.
                 
By:
/s/ Mari Salazar    
Name:
Mari Salazar    
Title:
Vice President            
ALLIED IRISH BANKS, p.l.c.
                   
By:
/s/ David O'Driscoll    
Name:
David O'Driscoll    
Title:
Assistant Vice President                    
By:
/s/ Norbert Galligan    
Name:
Norbert Galligan    
Title:
Vice President  

 
Fourth Amendment – Senior Revolving Credit Agreement
 
Signature Page - 7

--------------------------------------------------------------------------------

 
 
LENDERS:
COMERICA BANK
                   
By:
/s/ Greg Smith    
Name:
Gregory D. Smith    
Title:
Senior Vice President            
JPMORGAN CHASE BANK, N.A.
                   
By:
/s/ Michael A. Kamauf    
Name:
Michael A. Kamauf    
Title:
Vice President            
CALYON NEW YORK BRANCH
                   
By:
/s/ Dennis E. Petito    
Name:
Dennis E. Petito    
Title:
Managing Direcor            
By:
/s/ Michael D. Willis    
Name:
Michael D. Willis    
Title:
Director            
WACHOVIA BANK, NATIONAL ASSOCIATION
                   
By:
/s/ Shawn Young    
Name:
Shawn Young    
Title:
Director            
UNION BANK OF CALIFORNIA, N.A.
                   
By:
/s/ Daniel A. Davis    
Name:
Daniel A. Davis    
Title:
Vice President          

 
Fourth Amendment – Senior Revolving Credit Agreement
Signature Page - 8

--------------------------------------------------------------------------------


 
NEW LENDERS:
BANK OF AMERICA, N.A.
                   
By:
/s/ Stephen J. Hoffman    
Name:
Stephen J. Hoffman    
Title:
Managing Director            
COMPASS BANK
                   
By:
/s/ Kathleen J. Bowen    
Name:
Kathleen J. Bowen    
Title:
Senior Vice President            
U.S. BANK NATIONAL ASSOCIATION
                 
By:
/s/ Monte E. Deckerd    
Name:
Monte E. Deckerd    
Title:
Senior Vice President          
EXITING LENDERS:
THE BANK OF TOKYO – MITSUBISHI UFJ, LTD., NEW YORK BRANCH (AS SUCCESSOR BY
MERGER TO UFJ BANK LIMITED)
                 
By:
/s/ Billy Tracy    
Name:
Billy Tracy    
Title:
Vice President & Manager            
GUARANTY BANK, FSB
                 
By:
/s/ W. David McCarver IV    
Name:
W. David McCarver IV    
Title:
Vice President  



Each Exiting Lender executes solely for the purpose of assigning its Commitment
under Section 3 and for no other purpose; provided that Guaranty Bank, FSB also
executes for purpose of resigning as co-agent.
 
Fourth Amendment – Senior Revolving Credit Agreement
 
Signature Page - 9

--------------------------------------------------------------------------------

 


ANNEX I
LIST OF MAXIMUM CREDIT AMOUNTS


Aggregate Maximum Credit Amounts
 
Name of Lender
 
Applicable Percentage
 
Maximum Credit Amount
 
BNP Paribas
    10.231 %   $ 40,923,077  
Union Bank of California, N.A.
    8.000 %   $ 32,000,000  
Wachovia Bank, National Association
    8.000 %   $ 32,000,000  
Calyon New York Branch
    8.000 %   $ 32,000,000  
JPMorgan Chase Bank, N.A.
    8.000 %   $ 32,000,000  
Comerica Bank
    8.000 %   $ 32,000,000  
Allied Irish Bank, plc
    6.462 %   $ 25,846,154  
Bank of Texas, N.A.
    6.462 %   $ 25,846,154  
Wells Fargo Bank, N.A.
    6.462 %   $ 25,846,154  
Amegy Bank of Texas, National Association
    6.154 %   $ 24,615,385  
The Frost National Bank
    4.615 %   $ 18,461,538  
Mizuho Corporate Bank, Ltd.
    4.615 %   $ 18,461,538  
Bank of America, N.A.
    5.250 %   $ 21,000,000  
Compass Bank
    4.500 %   $ 18,000,000  
U.S. Bank National Association
    5.250 %   $ 21,000,000  
TOTAL
    100.00 %   $ 400,000,000  

 

Annex I

--------------------------------------------------------------------------------